              DISTRICT COURT OF THE VIRGIN ISLANDS
              DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )   Criminal No. 2018-30
                                 )
PAUL GIRARD, SHAQUAN PRENTICE, )
ROBERT BROWN, WAHILLI JAMES,     )
SHAQUIELLE CORREA, JAMES CRUZ, )
KAREEM HARRY, TYLER EUGENE,      )
ETHERNEAL SIMON, SHERMYRA GUMBS, )
WAYNE BELLILLE,                  )
                                 )
               Defendants.       )
                                 )

ATTORNEYS:

Gretchen C.F. Shappert, United States Attorney
George A Massucco-LaTaif, AUSA
Meredith Jean Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
Alphonso G. Andrews, AUSA
United States Attorney’s Office
Christiansted, U.S.V.I.
     For the United States of America,

Ryan W. Greene
St. Thomas, U.S.V.I.
     For Paul Girard,

Adriane J. Dudley
Malorie Diaz
Dudley Rich Davis LLP
St. Thomas, U.S.V.I.
     For Shaquan Prentice,

Renee Marie Andre
Law Offices of Marjorie Rawls-Roberts PC
St. Thomas, U.S.V.I.
     For Robert Brown,
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 2

Alex Omar Rosa-Ambert
Rosa-Ambert Law Offices
San Juan, PR
     For Wahilli James,

Jason Gonzalez-Delgado
Hato Rey, PR
     For Shaquielle Correa,

Miguel Oppenheimer
San Juan, PR
     For James Cruz,

Kye Walker
St. Croix, U.S.V.I.
Frantz J. McLawrence
The McLawrence Law Firm
Fort Lauderdale, Fl
     For Kareem Harry,

Richard F. Farrelly
Law Offices of Birch DeJongh & Hindels PLLC
St. Thomas, U.S.V.I.
     For Tyler Eugene,

Richard H. Dollison
Michall Joseph LaRochell
Law Offices of Richard H. Dollison PC
St. Thomas, U.S.V.I.
     For Etherneal Simon,

Kendys Pimentel-Soto
Kendys Pimentel-Soto Law Office LLC
San Juan, PR
     For Shermyra Gumbs,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 3

                                  ORDER

GÓMEZ, J.

      Before the Court is Attorney Alex Golubitsky’s motion to

withdraw as Wayne Bellille’s counsel.

                   I.    FACTUAL AND PROCEDURAL HISTORY

      This case commenced on September 13, 2018, when the Grand

Jury returned a seven-count indictment against three defendants.

On November 5, 2018, the Grand Jury returned a superseding

indictment that added Wayne Bellille (“Bellille”) as an

additional defendant. Since that date, the Grand Jury has

returned a second, third, and fourth superseding indictment,

which have added additional charges and defendants.

      On March 25, 2019, Alex Golubitsky (“Attorney Golubitsky”)

was appointed to represent Bellille in this matter after the

Court relieved Bellille’s prior counsel.

      On September 20, 2019, Attorney Golubitsky filed a motion

to withdraw as counsel for Bellille. Attorney Golubitsky argues

that he is required to withdraw from this case because of a

current, unwaivable conflict of interest in continuing to

represent Bellille. Attorney Golubitsky notes that on September

11, 2019, he associated with the law firm DiRuzzo & Company on

an “of counsel” basis. Attorney Joseph DiRuzzo, III, of DiRuzzo

& Company represents Aracelis N. Ayala (“Ayala”). Based on
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 4

conversations with the United States in this matter, Attorney

Golubitsky understands that Ayala will be a witness at trial in

the present matter.

      On October 30, 2019, and October 31, 2019, the Court held a

hearing on Golubitsky’s motion to withdraw. After hearing

evidence and argument, the Court denied the motion. On October

31, 2019, Attorney Golubitsky filed a notice of appeal from the

Court’s order denying his motion to withdraw. On November 1,

2019, Attorney Golubitsky filed a motion to stay Bellille’s case

pending the duration of Attorney Golubitsky’s appeal.

                              II. DISCUSSION

      As a general rule, ”an appeal suspends the power of the

court below to proceed further in the case.” See Plant Econ.,

Inc. v. Mirror Insulation Co., 308 F.2d 275, 278 n.7 (3d Cir.

1962). Significantly, however, an appeal from a non-appealable

judgment or order--“sometimes characterized as a nullity”--does

not deprive a district court of the power to proceed in a case.

See Venen v. Sweet, 758 F.2d 117, 121 (3d Cir. 1985) (internal

quotation marks omitted); see also Mondrow v. Fountain

House, 867 F.2d 798, 800 (3d Cir.1989) (“[A] premature notice of

appeal does not divest the district court of jurisdiction.”);

United States v. Dunbar, 611 F.2d 985, 987 (5th Cir. 1980)

(“‘[T]he notice of appeal from a nonappealable order does not
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 5

render void for lack of jurisdiction acts of the trial court

taken in the interval between the filing of the notice and the

dismissal of the appeal . . . .’” (quoting United States v.

Hitchmon, 602 F.2d 689, 691 (5th Cir. 1979)).

      Pursuant to 28 U.S.C. § 1291 (“Section 1291”), the United

States Courts of Appeals have “jurisdiction of appeals from all

final decisions of the district courts of the United States . .

. and the District Court of the Virgin Islands.” 28 U.S.C. §

1291. This limitation, known as the “‘final judgment’ rule,”

“ordinarily ‘prohibits appellate review until conviction and

imposition of sentence’ in a criminal case.’” United States v.

Wright, 776 F.3d 134, 140 (3d Cir. 2015) (quoting Flanagan v.

United States, 465 U.S. 259, 263 (1984)). “Adherence to this

rule of finality has been particularly stringent in criminal

prosecutions because ‘the delays and disruptions attendant upon

intermediate appeal,’ which the rule is designed to avoid, ‘are

especially inimical to the effective and fair administration of

the criminal law.’” Abney v. United States, 431 U.S. 651, 657

(1977) (quoting DiBella v. United States, 369 U.S. 121, 126

(1962)).

      In criminal cases, appellate courts also have jurisdiction

over certain enumerated interlocutory appeals. Section 3731,

Title 18, of the U.S. Code (“Section 3731”) governs the Courts
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 6

of Appeals jurisdiction over appeals by the United States in

criminal cases. Section 3731 permits interlocutory appeals by

the United States of “a decision or order of a district court

suppressing or excluding evidence or requiring the return of

seized property in a criminal proceeding” and “a decision or

order, entered by a district court of the United States,

granting the release of a person charged with or convicted of an

offense, or denying a motion for revocation of, or modification

of the conditions of, a decision or order granting release.” 18

U.S.C. § 3731.

      In Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541

(1949), the United States Supreme Court recognized the

collateral order doctrine, an exception to the final judgment

rule for a “small class” of orders that “finally determine

claims of right separable from, and collateral to, rights

asserted in the action too important to be denied review and too

independent of the cause itself to require that appellate

consideration be deferred until the whole case is adjudicated.”

Id. at 546. Respecting the importance of finality, the

collateral order doctrine is a “‘narrow’ exception” with a very

“modest scope.” See Will v. Hallock, 546 U.S. 345, 350 (2006)

(quoting Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S.

863, 868 (1994)). “To be appealable under Cohen, an order must
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 7

meet each of the following three requirements: it must (1)

conclusively determine the disputed question, (2) resolve an

important issue completely separate from the merits of the

action and (3) be effectively unreviewable on appeal from an

otherwise final judgment.” United States v. Bertoli, 994 F.2d

1002, 1011 (3d Cir. 1993).

      Under the third Cohen prong, “an order is ‘effectively

unreviewable’ only ‘where the order at issue involves an

asserted right the legal and practical value of which would be

destroyed if it were not vindicated before trial.’” Praxis

Properties, Inc. v. Colonial Sav. Bank, S.L.A., 947 F.2d 49, 58

(3d Cir. 1991), as amended on denial of reh'g (Nov. 13, 1991)

(quoting Lauro Lines S.R.L. v. Chasser, 490 U.S. 495, 499

(1989)). In other words, the appealed “‘order must be such that

review postponed will, in effect, be review denied.’” Id.

(quoting Zosky v. Boyer, 856 F.2d 554, 561 (3d Cir.1988)).

      In Flanagan v. United States, 465 U.S. 259 (1984), the

defendants in a four-defendant case retained a single law firm

to jointly represent them. Id. at 261. After retaining the firm,

three of the defendants moved to sever their case from the

fourth defendant’s case. Id. The United States subsequently

moved to disqualify the law firm from its multiple

representation of the defendants. Id. The district court granted
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 8

the motion and disqualified the law firm from representing any

of the defendants. Id. at 262. Prior to trial, the defendants

appealed, arguing that the disqualification of the law firm

violated their Sixth Amendment right to effective assistance of

counsel. Id. Finding that the disqualification order was an

appealable collateral order under Cohen, the United States Court

of Appeals for the Third Circuit held that it had jurisdiction

to hear the defendants’ appeal and affirmed. Id. The defendants

appealed the Third Circuit’s ruling and sought a writ of

certiorari from the United States Supreme Court. The Supreme

Court granted the writ of certiorari, held that the Third

Circuit did not have jurisdiction over the defendants’ appeal,

and reversed. Id. at 262-63.

      The Supreme Court explained that, given the importance of

“prompt trials” in criminal cases, the Cohen requirements must

be interpreted with “the utmost strictness.” Id. at 265. Indeed,

the Supreme Court “has found only three types of pretrial orders

in criminal prosecutions to meet the requirements”: (1) “[a]n

order denying a motion to reduce bail”; (2) an order “denying

[a] motion[] to dismiss an indictment on double jeopardy . . .

grounds”; and (3) an order “denying [a] motion[] to dismiss an

indictment on. . . Speech or Debate grounds.” Id. at 265-66.

Each of those circumstances ”involves ‘an asserted right the
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 9

legal and practical value of which would be destroyed if it were

not vindicated before trial.’” Id. at 266 (quoting United States

v. Hollywood Motor Car Co., 458 U.S. 263, 266 (1982)). An order

denying bail “becomes moot if review awaits conviction and

sentence.” Id. Further, the rights guaranteed by the Double

Jeopardy Clause and the Speech and Debate Clause are not rights

not to be convicted but rather rights not to be tried for

certain offenses. Id. Thus, refusals to reduce bail or dismiss

an indictment on Double Jeopardy or Speech and Debate grounds

“are truly final and collateral, and the asserted rights in all

three cases would be irretrievably lost if review were postponed

until trial is completed.” Id.

      The Supreme Court noted that meritorious Sixth Amendment

claims generally fall into two categories. See id. at 267-68.

The first category includes claims that result in automatic

reversal. Such a claim “is not ‘effectively unreviewable on

appeal from a final judgment.’” Id. at 268. The second category

includes those claims that require a showing of prejudice. Id.

The determination of such a claim is “not independent of the

issues to be tried” because “[i]ts validity cannot be adequately

reviewed until trial is complete.” Id. In either case, such

claims do not fall within the collateral order doctrine. Id.
United States v. Girard, et al.
Criminal No. 2018-30
Order
Page 10

      Here, Attorney Golubitsky has appealed the Court’s order

denying his motion to withdraw as counsel because of a purported

conflict of interest. If Attorney Golubitsky is correct, the

Court’s denial of Attorney Golubitsky’s motion would be

violative of Bellille’s right to conflict-free counsel. See Wood

v. Georgia, 450 U.S. 261, 271 (1981) (“Where a constitutional

right to counsel exists, [the Supreme Court's] . . . Sixth

Amendment cases hold that there is a correlative right to

representation that is free from conflicts of interest.”). Such

claims are cognizable on appeal from a final conviction and

sentence. See, e.g., United States v. Gambino, 864 F.2d 1064,

1070 (3d Cir. 1988). Attorney Golubitsky’s petition to withdraw

is just such a claim. Consistent with Flanagan, that type of

claim “is not ‘effectively unreviewable on appeal from a final

judgment,’” see 465 U.S. at 268, and is not covered by the

collateral order doctrine.

      The premises considered, it is hereby

      ORDERED that Attorney Golubitsky’s motion for a stay

docketed at ECF Number 583 is DENIED.




                                    S\
                                         Curtis V. Gómez
                                         District Judge
